In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00378-CV

UNIVERSITY OF NORTH TEXAS                    §   On Appeal from
SYSTEM, Appellant
                                             §   County Court at Law No. 2

V.                                           §   of Denton County (CV-2017-00827)

                                             §   September 10, 2020

LISA BARRINGER, Appellee                     §   Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the trial court’s order denying

University of North Texas System’s plea to the jurisdiction is reversed, and we render

a judgment that Lisa Barringer’s suit be dismissed.

      It is further ordered that appellee Lisa Barringer shall bear the costs of this

appeal, for which let execution issue.

                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Dana Womack
                                            Justice Dana Womack